PER CURIAM.
Rose Adelia-Martinez (Adelia-Martinez) challenges the sentence the district court1 imposed after Adelia-Martinez pled guilty to conspiring to distribute and possess with intent to distribute 500 grams or more of a mixture containing methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1) and 846. For reversal, Adelia-Martinez argues the district court erred in finding she was not eligible for safety-valve relief pursuant to 18 U.S.C. § 3553(f) and U.S.S.G. § 5C1.2.
Upon careful review of the record, we conclude the court did not clearly err in finding Adelia-Martinez did not truthfully provide the government with all the information and evidence she had concerning offenses related to the conspiracy. See 18 U.S.C. § 3553(f); United States v. Soto, 448 F.3d 993, 995-96 (8th Cir.2006) (stating the clear-error standard of review; upholding a denial of safety-valve relief where the defendant’s story about his role in the offense, contradicted interviews of the co-defendants; noting an appellate court generally does not disturb the district court’s credibility findings).
We affirm.

. The Honorable Richard G. Kopf, United States District Judge for the District of Nebraska.